Case 6:20-cv-01210 Document 1-7 Filed 12/31/20 Page 1 of 19




                  EXHIBIT G
              Case 6:20-cv-01210 Document 1-7 Filed 12/31/20 Page 2 of 19

                                                                                                             USOO8676538B2


(12) United States Patent                                                             (10) Patent No.:                   US 8,676,538 B2
       Purdy                                                                          (45) Date of Patent:                        Mar. 18, 2014
(54) ADJUSTING WEIGHTING OFA                                                               IPC ..................... B23B 49/00; B23Q 15/00,15/007,
       PARAMETER RELATING TO FAULT                                                                      B23Q 15/12, 17/00, 17/904, 17/952, 17/10,
       DETECTION BASED ON ADETECTED                                                                   B23Q 17/12, 17/20: G05B 13/00; G06F 11/00,
       FAULT                                                                                             G06F 11/30, 11/3058, 11/32, 17/00, 17/40,
                                                                                                                                         GO6F 19/OO
(75) Inventor: Matthew A. Purdy, Austin, TX (US)                                           See application file for complete search history.
                                                                               (56)                           References Cited
(73) Assignee: Advanced Micro Devices, Inc.,
               Sunnyvale, CA (US)                                                                       U.S. PATENT DOCUMENTS

(*) Notice:        Subject to any disclaimer, the term of this                           2,883,255 A * 4, 1959 Anderson ....................... 346/34
                   patent is extended or adjusted under 35                               2,897,638 A * 8/1959 Maker ........                      451.5
                                                                                         3,461,547 A * 8/1969 Di Curcio ......................... 438.7
                   U.S.C. 154(b) by 1564 days.
                                                                                                                (Continued)
(21) Appl. No.: 10/979,309                                                                            FOREIGN PATENT DOCUMENTS
(22) Filed:        Nov. 2, 2004                                                WO              WOO3,058699 A1           T 2003
                                                                               WO             WO 2004/003822 A1         1, 2004
(65)                  Prior Publication Data                                   WO             WO 2004/105101 A2        12/2004
       US 2006/OO95232A1            May 4, 2006                                                          OTHER PUBLICATIONS

(51) Int. Cl.                                                                  Cinar, A. etal. “Statistical Process and Controller Performance Moni
       G06F II/30                (2006.01)                                     toring. A Tutorial on current methods and future directions' Ameri
       G06F 7/40                 (2006.01)                                     can Control Conference, vol. 4, Jun. 2, 1999: pp. 2625-2639,
                                                                               XPO 10344696.
       G06F 9/00                 (2011.01)
     B23O 1700                   (2006.01)                                                         (Continued)
(52) U.S. Cl.
       USPC ................ 702/183; 73/865.9; 438/5; 438/14:                 Primary Examiner — Edward Cosimano
                700/96; 700/110; 700/121; 702/182: 702/185:                    (57)                            ABSTRACT
                                           702/187; 702/189
(58) Field of Classification Search                                            A method, apparatus and a system, for provided for perform
       USPC ........... 702/185, 1,33, 34, 35, 36, 40, 57,58,                  ing a dynamic weighting technique for performing fault
                 702/59, 81, 82, 83, 84, 108, 113, 114, 115,                   detection. The method comprises processing a workpiece and
               702/117, 118, 127, 179, 181, 182, 183,187,                      performing a fault detection analysis relating to the process
                702/189: 73/865.8, 865.9; 438/5, 6, 7, 8, 9,
                                                                               ing of the workpiece. The method further comprises deter
                                                                               mining a relationship of a parameter relating to the fault
                        438/10, 11, 12, 13, 14, 15, 16, 17, 18;                detection analysis to a detected fault and adjusting a weight
                       700/1, 11, 21, 79,90, 95, 96, 108, 109,                 ing associated with the parameter based upon the relationship
               700/110, 117, 118, 119, 120, 121, 159, 174,                     of the parameter to the detected fault.
                700/175; 708/100, 105, 200; 714/1, 25, 37,
                                                  714/48, 100                                 31 Claims, 8 Drawing Sheets
                       so
                            N.                        Analyze Fault Data to determine if it is a
                                                                  significant fault
                                                                                                         a


                                      80
                                                              Receive External Input
                                                      regarding causes or non-causes of faults)
                                             S.:                                                        ES


                                                  Determine whether to add, subtract, or not change
                                                              factors relating to faults


                                                           Dynamically reduce weight to
                                                             factor(s) that caused fault




                                      870
                Case 6:20-cv-01210 Document 1-7 Filed 12/31/20 Page 3 of 19


                                                                US 8,676.538 B2
                                                                            Page 2

(56)                     References Cited                                            2003/0008507 A1         1/2003 Bell et al. ...................... 438,689
                                                                                     2003/0055523 A1*        3, 2003 Bunkofskeet all                  TOOf 108
                  U.S. PATENT DOCUMENTS                                              2003/0065462 A1* 4/2003 Potyrailo ...                              702/81
                                                                                     2003/007.4603 A1* 4/2003 Bungert et al. ................. 714/37
       5,070,468 A * 12/1991 Ninomi et al. ............... 7O2,185                   2003/0109951 A1* 6/2003 Hsiung et al. ................. TOOf 108
       5,287.284 A * 2/1994 Sugino et al. ..                7OO/97                   2003/0136511 A1* 7/2003 Balasubramhanya
       5,658.423 A *      8/1997 Angell et al. ..................... 438.9                                          et al. ........................ 156,345.25
       5,711,849 A        1/1998 Flamm et al. .............. 156,643.1               2003/0144746 A1*        7/2003 Hsiung et al. ................... TOO/28
       5,786,023 A    7, 1998       Maxwell et al. .................. 427.8          2004/0002776 A1    1/2004         Bickford ......................... TOO.30
       5,825,482 A   10/1998        Nikoonahad et al.              356/237           2004/004.0001 A1* 2, 2004         Miller et al. .                 ... 716.f4
       6,119,074 A * 9/2000         Sarangapani ......             702,185           2004/0101983 A1* 5/2004           Jones et al. ..                    438/14
       6,232,134 B1   5, 2001       Farber et al.                     438.9          2004/0259276 A1* 12, 2004         Yue et al. .....                ... 438.5
       6,238,937 B1 *     5/2001 Toprac et al.                        438.9          2005, OO60103 A1*       3, 2005 Chamness                          702/30
       6,368,883 B1 *     4/2002 Bode et al. ..                  ... 438/14          2005, 0071034 A1*       3, 2005 Mitrovic                         TOOf 121
       6.405,096 B1*      6/2002 Toprac et al. ..                  700,121           2005/0071035 A1* 3/2005 Strang.                               ... 700,121
       6,442.496 B1       8/2002 Pasadyn et al. ................. TO2/83             2005, 0071036 A1*       3, 2005 Mitrovic                      ... 700,121
       6,521,080 B2 * 2/2003 Balasubramhanya                                         2005/0071037 A1* 3/2005 Strang ........................... TOOf 121
                                 et al. ........................ 156,345.24          2005/0071038 A1*        3/2005 Strang ........................... TOOf 121
       6,549,864 B1 *     4/2003 Potyrailo ........................ TO2/81           2005, 0071039 A1*       3, 2005 Mitrovic .........            ... 700,121
       6,564,114 B1*      5/2003 Toprac et al.                      700,121          2005, 0141782 A1*       6/2005 Guralnik et al. .............. 382.276
       6,582,618 B1* 6/2003 Toprac et al. ................... 216.59                 2005/0146709 A1         7/2005 Oh et al.
       6,590,179 B2*      7/2003 Tanaka et al. ..              219,121.43            2005. O149297 A1*       7, 2005 Guralnik et al.                  TO2,189
       6,616,759 B2 * 9/2003 Tanaka et al. ..                    ... 118.63          2005/0159922 A1*        7/2005 Hsiung et al. ...              ... 702/182
       6,675,137 B1 *     1/2004 Toprac et al. ..................... 703/2           2005, 0171627 A1*       8, 2005 Funk et al. ...               ... 700,121
       6,678,569 B2 *     1/2004 Bunkofskeet al.                  700,108            2005. O187649 A1*       8, 2005 Funk et al. ......            ... 700,121
       6,706,543 B2 *     3/2004 Tanaka et al. ......          ... 438/14            2005/0203696 A1*        9, 2005 Watanabe et al.                ... 701 114
       6,740,534 B1       5/2004 Adams, III et al.               ... 438/14          2005/02161 14 A1* 9/2005 Hsiung et al. ...                         TOOf 108
       6,789,052 B1*      9/2004 Toprac .............................. 703/2         2005/0221514 A1* 10/2005 Pasadyn et al. .                       ... 438/14
       6,834,213 B1* 12/2004 Sonderman et al.                      700,121           2005/0268.197 A1* 12/2005 Wold ...........                       T14f746
       6.853,920 B2 * 2/2005 Hsiung et al. ..................... 7O2/1               2006/0025879 A1* 2/2006 Purdy ...................... TOOf 101
       6,859,739 B2 * 2/2005 Wegerich et al.                    TO2/32               2006/0074590 A1* 4/2006 Bailey et al. .................. TO2, 182
       6,865,509 B1*      3/2005 Hsiung et al. ..                702, 182            2006/011 1804 A1* 5/2006 Lin ............................... TOOf 110
       6,871,114 B1*      3/2005 Green et al. .................. TOOf 110                           OTHER PUBLICATIONS
       6,912,433 B1* 6/2005 Chong et al. .................. TOOf 110
       7,024,335 B1 * 4/2006 Parlos .........               702, 182             Yue, H.H. et al.: “Weighted Principal Component Analysis and its
       7,043,403 B1* 5/2006 Wang et al. .                   702,185              Applications to Improve FDC Performance” Decision and Control.
       7,054,786 B2* 5/2006 Sakano et al.                          702183        2004. CDC. 43 IEEE Conference on Nassau, Bahamas Dec. 14-17,
       78.33
        aw sy-        38. Sinouilmi et al.                                       2004; vol. 4, pp. 4262-4267,
                                                                                                      &8      XPO 10794.793.
       7,151,976 B2      12/2006 Lin ............................... TOOf 108    H. Yue and R. Lam; “Monitoring Etch Tool Health Using Weighted
       7.212,952 B2 * 52007 Watanabeet al.                         702/183       PCA'; AEC/APC Symposium XV, Sematech, Sep. 13-18, 2003;
       7,328,126 B2 * 2/2008 Chamness ..................... TO2, 182             Colorado Springs, CO; XP009060799.
 2002/0062162 A1*         5, 2002 Bunkofskeet al. ........... TOOf 108           PCT International Search Report; Feb. 9, 2006.
 2002/0072882 A1* 6/2002 Kruger et al. ..................... 703/2
 2002/0107858 A1*         8, 2002 Lundahl et al. ............... 7O7/1OO         * cited by examiner
      Case 6:20-cv-01210 Document 1-7 Filed 12/31/20 Page 4 of 19


U.S. Patent      Mar. 18, 2014    Sheet 1 of 8         US 8,676,538 B2




                        3




          lf                     C
          O                      l
          y                      wa
               Case 6:20-cv-01210 Document 1-7 Filed 12/31/20 Page 5 of 19


U.S. Patent               Mar. 18, 2014    Sheet 2 of 8         US 8,676,538 B2




    SJ3ØOeAI
      Case 6:20-cv-01210 Document 1-7 Filed 12/31/20 Page 6 of 19


U.S. Patent      Mar. 18, 2014    Sheet 3 of 8         US 8,676,538 B2
Case 6:20-cv-01210 Document 1-7 Filed 12/31/20 Page 7 of 19
Case 6:20-cv-01210 Document 1-7 Filed 12/31/20 Page 8 of 19
                    Case 6:20-cv-01210 Document 1-7 Filed 12/31/20 Page 9 of 19


U.S. Patent                    Mar. 18, 2014    Sheet 6 of 8         US 8,676,538 B2




     OVJºI O QAUO




                                   9
      Case 6:20-cv-01210 Document 1-7 Filed 12/31/20 Page 10 of 19


U.S. Patent                                             US 8,676,538 B2




                                                               HALCHRI[15)I
Case 6:20-cv-01210 Document 1-7 Filed 12/31/20 Page 11 of 19
             Case 6:20-cv-01210 Document 1-7 Filed 12/31/20 Page 12 of 19


                                                     US 8,676,538 B2
                              1.                                                                      2
          ADJUSTING WEIGHTING OFA                                      locations at a time, depending on the specific photomask
         PARAMETER RELATING TO FAULT                                   employed. The patterned photoresist layer can be used as a
        DETECTION BASED ON ADETECTED                                   mask during etching processes, wet or dry, performed on the
                    FAULT                                              underlying layer or layers of material, e.g., a layer of poly
                                                                       silicon, metal, or insulating material, to transfer the desired
           BACKGROUND OF THE INVENTION                                 pattern to the underlying layer. The patterned layer of photo
                                                                       resist is comprised of a plurality of features, e.g., line-type
  1. Field of the Invention                                            features or opening-type features that are to be replicated in
   This invention relates generally to semiconductor manu              an underlying process layer.
facturing, and, more particularly, to a method, system, and       10      When processing semiconductor wafers, various measure
apparatus for performing a process to improve fault detection          ments relating to the process results on the semiconductor
reliability through feedback.                                          wafers, as well as conditions of the processing tool in which
   2. Description of the Related Art                                   the wafers are processed, are acquired and analyzed. The
   The technology explosion in the manufacturing industry              analysis is then used to modify Subsequent processes. Turning
has resulted in many new and innovative manufacturing pro         15   now to FIG. 2, a flow chart depiction of a state-of-the-art
cesses. Today's manufacturing processes, particularly semi             process flow is illustrated. A processing system may process
conductor manufacturing processes, call for a large number             various semiconductor wafers 105 in a lot of wafers (block
of important steps. These process steps are usually vital, and         210). Upon processing of the semiconductor wafers 105, the
therefore, require a number of inputs that are generally fine          processing system may acquire metrology data relating to the
tuned to maintain proper manufacturing control.                        processing of the semiconductor wafers 105 from selected
   The manufacture of semiconductor devices requires a                 wafers in the lot (block 220). Additionally, the processing
number of discrete process steps to create a packaged semi             system may acquire tool state sensor data from the processing
conductor device from raw semiconductor material. The vari             tool used to process the wafers (block 230). Tool state sensor
ous processes, from the initial growth of the semiconductor            data may include various tool state parameters such as pres
material, the slicing of the semiconductor crystal into indi      25   Sure data, humidity data, temperature data, and the like.
vidual wafers, the fabrication stages (etching, doping, ion               Based upon the metrology data and the tool state data, the
implanting, or the like), to the packaging and final testing of        processing system may perform fault detection to acquire
the completed device, are so different from one another and            data relating to faults associated with the processing of the
specialized that the processes may be performed in different           semiconductor wafers 105 (block 240). Upon detecting vari
manufacturing locations that contain different control            30   ous faults associated with processing of the semiconductor
schemes.                                                               wafers 105, the processing system may perform a principal
   Generally, a set of processing steps is performed across a          component analysis (“PCA) relating to the faults (block
group of semiconductor wafers, sometimes referred to as a              250). Principal component analysis (PCA) is a multivariate
lot. For example, a process layer that may be composed of a            technique that models the correlation structure in the data by
variety of different materials may be formed across a semi        35   reducing the dimensionality of the data. The correlation may
conductor wafer. Thereafter, a patterned layer of photoresist          take on various forms, such as correlation of problems with
may be formed across the process layer using known photo               the processed wafers with problems in the processing tool.
lithography techniques. Typically, an etch process is then             The PCA may provide an indication of the types of correc
performed across the process layer using the patterned layer           tions that may be useful in processing Subsequent semicon
of photoresist as a mask. This etching process results in the     40   ductor wafers 105. Upon performing the PCA, the processing
formation of various features or objects in the process layer.         system may perform Subsequent processes upon the semicon
Such features may be used as, for example, a gate electrode            ductor wafers 105 with various adjustments being based upon
structure for transistors. Many times, trench isolation struc          the PCA (block 260). The PCA performs an analysis to deter
tures are also formed in various regions of the semiconductor          mine whether there are abnormal conditions that may exist
wafer to create electrically isolated areas across a semicon      45   with respect to a tool. Upon detecting any abnormal condi
ductor wafer. One example of an isolation structure that can           tions, various signals may be issued, indicating to the opera
be used is a shallow trench isolation (STI) structure.                 tors that various faults have been detected.
   The manufacturing tools within a semiconductor manufac                 One issue associated with state-of-the-art methods
turing facility typically communicate with a manufacturing             includes the fact that a determination of what constitutes an
framework or a network of processing modules. Each manu           50   abnormal correlation may be based upon data used to build a
facturing tool is generally connected to an equipment inter            fault detection model or a PCA model used to perform the
face. The equipment interface is connected to a machine                fault detection analysis and the PCA. Generally, the abnormal
interface to which a manufacturing network is connected,               conditions detected by performing the PCA may be statisti
thereby facilitating communications between the manufac                cally different from the data that may have been used to build
turing tool and the manufacturing framework. The machine          55   the fault detection or the PCA model. The term “statistically
interface can generally be part of an advanced process control         different may mean a variety of statistical differences, such
(APC) system. The APC system initiates a control script,               as differences based upon population mean, variance, etc.
which can be a Software program that automatically retrieves           These abnormal conditions may not be an accurate reflection
the data needed to execute a manufacturing process.                    of the true manner of operation in which the tool is perform
   FIG. 1 illustrates a typical semiconductor wafer 105. The      60   ing. For example, if during the development of the fault
semiconductor wafer 105 typically includes a plurality of              detection model or the PCA model, the values for a pressure
individual semiconductor die 103 arranged in a grid 150.               sensor were held within Small constraints, larger variations in
Using known photolithography processes and equipment, a                the pressure during the actual processing would generally be
patterned layer of photoresist may be formed across one or             identified as a significant fault. The problem with this meth
more process layers that are to be patterned. As part of the      65   odology is that if the larger variation of the pressure did not
photolithography process, an exposure process is typically             result in any negative impact to the material being processed,
performed by a stepper on approximately one to four die 103            then the fault indication may be false. In other words, if the
             Case 6:20-cv-01210 Document 1-7 Filed 12/31/20 Page 13 of 19


                                                      US 8,676,538 B2
                               3                                                                       4
larger variation was still Small enough that no significant             between a parameter relating to the fault detection analysis
impact to the process was present, a false-positive fault indi          and a detected fault. The controller also adjusts a weighting
cation occurs. This false-positive introduces inefficiencies            associated with the parameter based upon the relationship of
and idle times in a manufacturing setting.                              the parameter to the detected fault.
   More recently, various efforts have been made to incorpo                In another aspect of the present invention, a system is
rate weighting schemes into PCA. The weighting schemes                  provided for performing a dynamic weighting technique for
may provide a significant difference in weight attached to              performing fault detection. The system comprises a process
various parameters, such as the pressure. However, the prob             ing tool communicatively coupled to a controller, a metrology
lems associated with the state-of-the-art weighting schemes             tool, and a tool state data sensor unit. The processing tool
include the fact that prior knowledge is required to assign a      10   performs a process upon a workpiece. The metrology tool
predetermined weight to a particular parameter. For example,            acquires metrology data relating to the process performed on
prior knowledge may indicate that a smalleramount of weight             the workpiece to provide metrology data. The tool state data
should be assigned to the pressure parameter during the PCA             sensor unit acquires tool state data. The controller performs a
analysis relating to a particular process. This would reduce            fault detection analysis relating to the processing of the work
false indications due to variations in pressure that may have      15   piece to determine a relationship between a parameter relat
been harmless. However, this methodology can be an ineffi               ing to the fault detection analysis and a detected fault. The
cient, cumbersome task and, at best, may involve guess work.            controller also adjusts a weighting associated with the param
Furthermore, it may not be readily clear if adjusting the               eter based upon the relationship of the parameter to the
weight to particular parameters would result in improved or             detected fault.
worsened PCA relating to a particular process.                             In yet another aspect of the present invention, a computer
   The present invention is directed to overcoming, or at least         readable program storage device encoded with instructions is
reducing, the effects of, one or more of the problems set forth         provided for performing a dynamic weighting technique for
above.                                                                  performing fault detection. The instructions perform a
                                                                        method comprising a processing tool communicatively
            SUMMARY OF THE INVENTION                               25   coupled to a controller, a metrology tool, and a tool state data
                                                                        sensor unit. The processing tool performs a process upon a
   In one aspect of the present invention, various methods are          workpiece. The metrology tool acquires metrology data relat
disclosed for employing a dynamic weighting technique in                ing to the process performed on the workpiece to provide
connection with fault detection analysis. In an illustrative            metrology data. The tool state data sensor unit acquires tool
embodiment, the method comprises processing a workpiece            30   state data. The controller performs a fault detection analysis
and performing a fault detection analysis relating to the pro           relating to the processing of the workpiece to determine a
cessing of the workpiece. The method further comprises                  relationship between a parameter relating to the fault detec
determining a relationship of a parameter relating to the fault         tion analysis and a detected fault. The controller also adjusts
detection analysis to a detected fault and adjusting a weight           a weighting associated with the parameter based upon the
ing associated with the parameter based upon the relationship      35   relationship of the parameter to the detected fault.
of the parameter to the detected fault.
   In another aspect of the present invention, a method is                      BRIEF DESCRIPTION OF THE DRAWINGS
provided for performing a dynamic weighting technique for
performing fault detection. The method comprises processing               The invention may be understood by reference to the fol
a workpiece and performing a fault detection analysis relating     40   lowing description taken in conjunction with the accompany
to the processing of the workpiece based upon a tool state              ing drawings, in which like reference numerals identify like
parameter being input into a fault detection model associated           elements, and in which:
with the fault detection analysis. The method further com                  FIG. 1 is a simplified diagram of a prior art semiconductor
prises determining whether said parameter is associated with            wafer being processed;
a detected fault as a result of performing the fault detection     45      FIG. 2 illustrates a simplified flowchart depiction of a prior
analysis and modifying a weighting of the parameter in the              art process flow during manufacturing of semiconductor
fault detection model based upon a determination that the               wafers;
parameter is associated with the detected fault.                           FIG.3 provides a block diagram representation of a system
   In yet another aspect of the present invention, a method is          in accordance with one illustrative embodiment of the present
provided for performing a dynamic weighting technique for          50   invention;
performing fault detection. The method comprises processing                FIG. 4 illustrates a principal component analysis matrix
a workpiece and performing a fault detection analysis relating          table, which depicts a list of tool state variables being corre
to the processing of the workpiece based upon a tool state              lated with data relating to various processed semiconductor
parameter being input into a fault detection model associated           wafers, inaccordance with one illustrative embodiment of the
with the fault detection analysis. The method further com          55   present invention;
prises performing a principal component analysis (PCA) in                 FIG. 5 illustrates a more detailed block diagram represen
conjunction with the fault detection analysis and determining           tation of a tool state data sensor unit of FIG. 3, in accordance
whether the parameter is associated with a detected fault as a          with one illustrative embodiment of the present invention;
result of performing the fault detection analysis and the PCA.             FIG. 6 illustrates a more detailed block diagram represen
The method further comprises modifying a weighting of the          60   tation of a dynamic PCA weighting unit of FIG. 3, in accor
parameter in the fault detection model based upon a determi             dance with one illustrative embodiment of the present inven
nation that the parameter is associated with the detected fault.        tion;
   In another aspect of the present invention, an apparatus is            FIG. 7 illustrates a flowchart depiction of a method in
provided for performing a dynamic weighting technique for               accordance with one illustrative embodiment of the present
performing fault detection. The apparatus comprises a con          65   invention; and
troller that performs a fault detection analysis relating to a            FIG. 8 illustrates a more detailed flowchart depiction of a
processing of a workpiece to determine a relationship                   method of performing a dynamic PCA weighting process, as
              Case 6:20-cv-01210 Document 1-7 Filed 12/31/20 Page 14 of 19


                                                       US 8,676,538 B2
                                5                                                                         6
indicated in FIG. 7, in accordance with one illustrative                  corrections to those parameters. This may have the effect of
embodiment of the present invention.                                      reducing the number and/or the magnitude of faults caused by
  While the invention is susceptible to various modifications             those parameters. Similarly, over time, the weighting of the
and alternative forms, specific embodiments thereof have                  model parameters may be modified to reduce the frequency of
been shown by way of example in the drawings and are herein               false positive fault indications, thereby reducing unnecessary
described in detail. It should be understood, however, that the           downtime and inefficiencies during the manufacturing of
description herein of specific embodiments is not intended to             semiconductor wafers 105.
limit the invention to the particular forms disclosed, but on the            Turning now to FIG. 3, a block diagram depiction of a
contrary, the intention is to cover all modifications, equiva             system 300 in accordance with illustrative embodiments of
lents, and alternatives falling within the spirit and scope of the   10
                                                                          the present invention is illustrated. A process controller 305 in
invention as defined by the appended claims.                              the system 300 is capable of controlling various operations
        DETAILED DESCRIPTION OF SPECIFIC                                  relating to a processing tool 310. The process controller 305
                 EMBODIMENTS                                              may comprise a computer system that includes a processor,
                                                                     15   memory, and various computer-related peripherals. More
  Illustrative embodiments of the invention are described                 over, although a single process controller 305 is schemati
below. In the interest of clarity, not all features of an actual          cally depicted in FIG. 3, in practice, the function performed
implementation are described in this specification. It will of            by the process controller 305 may be performed by one or
course be appreciated that in the development of any Such                 more computers or workstations spread throughout the manu
actual embodiment, numerous implementation-specific deci                  facturing system.
sions must be made to achieve the developers specific goals,                 Semiconductor wafers 105 are processed by the processing
Such as compliance with system-related and business-related               tool 310 using a plurality of control input signals, or manu
constraints, which will vary from one implementation to                   facturing parameters, provided via a line or network315. The
another. Moreover, it will be appreciated that such a develop             control input signals, or manufacturing parameters, on the
ment effort might be complex and time-consuming, but                 25   line 315 are sent to the processing tool 310 from a process
would nevertheless be a routine undertaking for those of                  controller 305 via machine interfaces that may be located
ordinary skill in the art having the benefit of this disclosure.          inside or outside the processing tool 310. In one embodiment,
   There are many discrete processes that are involved in                 semiconductor wafers 105 may be provided to the processing
semiconductor manufacturing. Many times, workpieces                       tool 310 manually. In an alternative embodiment, semicon
(e.g., semiconductor wafers 105, semiconductor devices,              30   ductor wafers 105 may be provided to the processing tool 310
etc.) are stepped through multiple manufacturing process                  in an automatic fashion (e.g., robotic movement of semicon
tools. Embodiments of the present invention provide for per               ductor wafers 105). In one embodiment, a plurality of semi
forming a dynamic adjustment of the weighting of one or                   conductor wafers 105 is transported in lots (e.g., stacked in
more parameters associated with fault detection and/or per                cassettes) to the processing tools 310. Examples of the pro
forming a principal component analysis (PCA). The weight             35   cessing tool used in semiconductor manufacturing processes
ing of various parameters that may be used in a fault detection           may be photolithography tools, ion implant tools, steppers,
model and/or a PCA model may be automatically determined                  etch process tools, deposition tools, chemical-mechanical
and the weighting of the parameters may be adjusted dynami                polishing (CMP) tools, and the like.
cally. For example, after a fault condition is identified by a               The system 300 is capable of acquiring manufacturing
processing system, an automatic input or a manual input may          40   related data, Such as metrology data, related to processed
be provided to the processing system to indicate whether the              semiconductor wafers 105, tool state data, and the like. The
detected fault was a significant fault or an insignificant fault.         system 300 may also comprise a metrology tool 350 to
Based upon this indication, a weighting fault matrix, which               acquire metrology data related to the processed semiconduc
contains data correlating various tool state parameters to par            tor wafers 105. The system 300 may also comprise a tool state
ticular wafers, may be modified to make the detection of             45   data sensor unit 320 for acquiring tool state data. The tool
similar faults more likely, or alternatively, less likely. There          state data may include pressure data, temperature data,
fore, in multi-variate fault detection and/or PCA models, one             humidity data, gas flow data, various electrical data, a level of
or more parameters that contributed to the fault condition and            out-gas data, and other types of data, related to operations of
their relative importance to the fault may be detected and a              the processing tool 310. Exemplary tool state data for an etch
dynamic adjustment of the weighting of those parameters that         50   tool may include gas flow, chamber pressure, chamber tem
contributed the fault may be increased proportionally. Like               perature, Voltage, reflected power, backside helium pressure,
wise, one or more parameters that did not significantly con               RF tuning parameters, etc. The tool state data may also
tribute to the fault condition and their relative non-importance          include data external to the processing tool 310. Such as
to the fault may be characterized and a dynamic adjustment of             ambient temperature, humidity, pressure, etc. A more detailed
the weighting of those parameters may be decreased propor            55   illustration and description of the tool state data sensor unit
tionally. In other words, the weighting of the parameters that            320 is provided in FIG. 5 and accompanying description
were found not to have contributed to a fault may be                      below.
decreased. Therefore, a stronger signal would be required                    The system 300 may also comprise a database unit 340.
relating to those parameters to generate a fault indication.              The database unit 340 is provided for storing a plurality of
   Embodiments of the present invention provide for the abil         60   types of data, such as manufacturing-related data, data related
ity to perform dynamic weighting adjustments without                      to the operation of the system 300 (e.g., the status of the
requiring prior knowledge of which particular parameters to               processing tool 310, the status of semiconductor wafers 105,
adjust before the fault detection and/or the PCA model is                 etc.). The database unit 340 may store parameter data relating
executed. Over time, weighting of the model parameters may                to parameters used in fault detection and PCA models, as well
be modified to increase the sensitivity of parameters that have      65   as tool state data relating to a plurality of process runs per
been found to have contributed significantly to fault condi               formed by the processing tool 310. The database unit 340 may
tions, thereby causing the processing system to focus process             comprise a database server 342 for storing tool state data
               Case 6:20-cv-01210 Document 1-7 Filed 12/31/20 Page 15 of 19


                                                       US 8,676,538 B2
                                7                                                                        8
and/or other manufacturing data related to processing semi                    X=X-X.                                                   (1)
conductor wafers 105, into a database storage unit 345.                 where the columns of Xare typically normalized to Zero mean
   The system 300 also comprises a fault detection unit 380,            and unit variance. The matrices X and X are the modeled and
which is capable of performing various fault detection asso             un-modeled residual components of the X matrix, respec
ciated with the processing tool 310 when processing the semi            tively. The modeled and residual matrices can be written as:
conductor wafers 105. The fault detection unit 380 may com
prise a fault detection model 385 that is capable of performing               K=TP and X=iff,                                          (2)
a modeling function when performing the fault detection.
Various parameters may be inputted into the fault detection             where TeR'' and PeR" are the score and loading matrices,
model 385. For example, various predetermined ranges for           10   respectively, and 1 is the number of principal components
pressure, temperature, humidity, and/or gas flow, may be                retained in the model. It follows that TeR"*" and PeR"
provided to the model such that the model may assert a fault            (n-1) are the residual score and loading matrices, respectively.
detection condition based upon the fault data received by the             The loading matrices, P and P. are determined from the
fault detection unit 380. The fault detection model 385 may be          eigenvectors of the correlation matrix, R, which can be
a multi-variate model that performs fault modeling based           15
                                                                        approximated by:
upon various parameters. In one embodiment, the fault detec
tion unit 380 is capable of correlating metrology data results
with tool state sensor data to characterize a fault.                           R at --xx                                               (3)
                                                                                   in - 1
   The system 300 may also comprise a PCA controller 360,
which operates in conjunction with the fault detection unit
380 to perform a principal componentanalysis in determining             The first eigenvectors of R (corresponding to the largest
any abnormal conditions or faults relating to the processing of         eigenvalues) are the loadings, P. and the eigenvectors corre
semiconductor wafers 105. The PCA controller 360 may                    sponding to the remaining m-1 eigenvalues are the residual
comprise a PCA model 365 that is capable of performing a                loadings, P.
modeling function when performing the PCA. Various                 25      The number of principal components (PCs) retained in the
parameters and manufacturing data may be inputted into the              model is an important factor in fault detection with PCA. If
PCA model 365. For example, various predetermined ranges                too few PCs are retained, the model will not capture all of the
for pressure, temperature, humidity, and/or gas flow, may be            information in the data, and a poor representation of the
provided into the model such that the model may asserta fault           process will result. On the other hand, if too many PCs are
condition based upon the PCA. Manufacturing data is defined        30   chosen, then the model will be over parameterized and will
to comprise various types of data including metrology data,             include noise. The variance of reconstruction error (VRE)
fault data, sensor data, and the like. A more detailed descrip          criterion for selecting the appropriate number of PCs is based
tion relating to the weighted PCA analysis in accordance with           on omitting parameters and using the model to reconstruct the
an illustrative embodiment of the present invention is pro              missing data. The number of PCs, which results in the best
vided below.                                                       35   data reconstruction, is considered the optimal number of PCs
   The system 300 may also comprise a dynamic PCA                       to be used in the model. Other, well-established methods for
weighting module 370, which is capable of receiving data                selecting the number of PCs include the average eigenvalues
automatically and/or manually relating to information indi              method, cross validation, etc.
cating whether a particular parameter that was considered                  When performing PCA using weighted parameters,
abnormal is indeed a significant factor in any detected faults.    40   instead of having parameters in the columns of X being nor
The dynamic PCA weighting module 370 is capable of                      malized to Zero mean and unit variance, the parameters in the
adjusting the weighting of various parameters that are ana              columns are divided by a number other than the variance of
lyzed by the PCA controller 360. The weighting may also                 each column. In other words, parameters in the columns are
affect the parameter ranges inputted into the fault detection           divided by a number that is not the standard deviation. This
model 385 and/or the PCA model 365. A more detailed                45   provides a weighted parameter in the columns of X. For
description of the dynamic PCA Weighting module 370 is                  example, if pressure parameter is closely correlated to a fault,
provided in FIG. 5 and accompanying description below.                  the column of X that defines the pressure may be divided by
   Various elements of the system 300, such as the process              a value that is not the standard deviation, thereby increasing
controller 305, the fault detection unit 380, the PCA control           the sensitivity of the fault analysis with respect to the pressure
ler 360, and the dynamic PCA Weighting module 370 may be           50   parameter. On the other hand, if pressure parameter is deter
Software, hardware, or firmware unit(s) that are standalone             mined to be a factor that is least likely of being associated with
units or may be integrated into a computer system associated            a fault, the column of X that defines the pressure may be
with the system 300. Furthermore, the various components                divided by yet another value that is not the standard deviation,
represented by the blocks illustrated in FIG.3 may commu                thereby decreasing the sensitivity of the fault analysis with
nicate with one another via a system communications line           55   respect to the pressure parameter.
315. The system communications line 315 may be one or                      One of the calculations that are performed when perform
more computer bus links, one or more dedicated hardware                 ing a PCA algorithm is scaling of the data that is fed into the
communications links, one or more telephone system com                  PCA model 365. For example, as illustrated in FIG. 4, a
munications links, one or more wireless communications                  matrix X described above may contain data in a first column
links, and/or other communication links that may be imple          60   relating to pressure data, a second column relating to humid
mented by those skilled in the art having benefit of the present        ity data, a third column relating to temperature data, a fourth
disclosure.                                                             column relating to gas flow rate data, an so on, up to an m'
   The Principal component analysis performed by the PCA                column relating to another parameter. Each row relating to the
controller 360 includes a multivariate technique that models            columns may indicate data relating to the condition of a
the correlation structure in the data by reducing the dimen        65   semiconductor wafer 105 in a lot; in an alternative embodi
sionality of the data. A data matrix, X, of n samples (rows)and         ment, the rows may define various lots of semiconductor
m variables (columns) can be decomposed as follows:                     wafers 105. The rows may comprise data relating to a first
             Case 6:20-cv-01210 Document 1-7 Filed 12/31/20 Page 16 of 19


                                                      US 8,676,538 B2
                               9                                                                      10
semiconductor wafer 105, a second semiconductor wafer                   also comprise a tool state sensor data interface 560. The tool
105, a third semiconductor wafer 105, through an n' semi                state sensor data interface 560 may receive sensor data from
conductor wafer 105.                                                    the various sensors that are contained within, or associated
   The PCA model 365 may scale the parameters indicated in              with, the processing tool 310, and/or the tool state data sensor
FIG. 4 to provide greater or lesser weight attached to any         5    unit 320 and transmit the data to the process controller 305.
particular parameter in the column of the matrix, X. Different             Turning now to FIG. 6, a more detailed block diagram
weights may be attached to different parameters based upon a            representation of the dynamic PCA weighting module 370 in
particular type of process being performed by the processing            accordance with an illustrative embodiment of the present
tool 310. For example, the pressure parameter may be                    invention is provided. As indicated in FIG. 6, the dynamic
assigned a different weighting for PCA analysis for a depo         10   PCA weighting module 370 may comprise a fault data analy
sition process as compared to the weighting assigned to the             sis module 610, a fault data input interface 620, and a PCA
pressure parameter during a photolithograph process. How                weight calculation module 630. Based upon the faults com
ever, during the photolithography process, the temperature              pared to various algorithms and fault data processed by the
data may be assigned a higher or lower weighting as com                 fault data analysis module 610, a determination is made as to
pared to the deposition process. One method of Scaling may         15   whether a particular parameter that was considered abnormal
include Scaling each column to a non-unit variance. To                  by the fault detection unit 380 in conjunction with the PCA
accomplish this, instead of dividing by the variance of each            controller 360, is substantially associated with the fault or not.
column, a division by another number based on the particular            Based upon that determination, the PCA weight calculation
weighting assigned to the parameter may be performed. For               module 630 may reduce or increase the weight associated
example, if temperature is considered a more important                  with that particular parameter. This information may be sent
parameter, the temperature parameter in the temperature data            to the PCA controller 360 and to the fault detection unit 380.
column (i.e., the 3" column in the matrix, X) may be divided            Alternatively, an external data input on a line 625 may be
by a number different from the standard deviation for that              provided to the dynamic PCA-weighting module 370 as a
column. In order to cause the fault detection algorithm to be           manual input to indicate whether a particular parameter that
more sensitive to variability to a given parameter, a column in    25   was flagged as abnormal, did indeed contributed considerably
the matrix X may be divided by a number that is smaller than            to a particular fault. The fault data input interface 620 is
the variance calculated from that particular column. In order           capable of receiving the external data input and is capable of
to cause the fault detection algorithm to be less sensitive to          providing the data to the PCA weight calculation module 630,
variability to a given parameter, a column in the matrix X may          which appropriately adjusts the weighting of the particular
be divided by a number that is larger than the variance calcu      30   parameter.
lated from that particular column. Throughout the rest of the              Therefore, the dynamic PCA weighting module 370 may
PCA algorithms, small variations in the temperature may be              determine data and/or receive data that may be used to adjust
more likely to be recognized as a fault as compared to the              the weight attached to a particular parameter. This informa
variation of a parameter that was not weighted in the same              tion may be used by the fault detection unit 380 and/or the
fashion. In one embodiment, the PCA controller 360 is              35   PCA controller 360 to perform analysis relating to any abnor
capable of prompting the dynamic PCA weighting module                   mality (and/or faults) during the processing of semiconductor
370 to adjust the weighting of the parameters in the columns            wafers 105. In other words, after the fault condition is iden
of FIG. 4, in a manual and/or in a dynamic, automated fash              tified, the PCA weight calculation module 630 receives infor
1O.                                                                     mation from the fault data analysis module 610 and/or the
  Turning now to FIG. 5, a more detailed block diagram             40   fault data input interface 620 as to whether the fault was an
depiction of the tool state data sensor unit 320 illustrated in         actual fault and/or whether any parameters associated with
FIG. 3 is provided. The tool state data sensor unit 320 may             the abnormality or the fault contributed significantly to that
comprise any of a variety of different types of sensors, e.g., a        fault or abnormality. Based upon this data, the PCA weight
pressure sensor 510, a temperature sensor 520, a humidity               calculation module 630 may decrease or increase the weight
sensor 530, a gas flow rate sensor 540, and an electrical sensor   45   ing of the parameter or, alternatively, leave the weighting of
550, etc. In an alternative embodiment, the tool state data             the parameter unchanged.
sensor unit 320 may comprise in situ sensors that are inte                 Turning now to FIG. 7, a flow chart representation of the
grated into the processing tool 310. The pressure sensor 10 is          methods associated with embodiments of the present inven
capable of detecting the pressure within the processing tool            tion is illustrated. The system 300 may process one or more
310. The temperature sensor 520 is capable of sensing the          50   semiconductor wafers 105 (block 710). Based upon process
temperature in various locations of the processing tool 310.            ing of the semiconductor wafers 105, the system 300 may
The humidity sensor 530 is capable of detecting the relative            acquire metrology data relating to the process performed on
humidity at various portions in the processing tool 310, or of          the semiconductor wafers 105 (block 720). Additionally, the
the Surrounding ambient conditions. The gas flow rate sensor            system 300 may also acquire tool state sensor data relating to
540 may comprise a plurality of flow-rate sensors that are         55   the process performed by the processing tool 310 (block 730).
capable of detecting the flow-rate of a plurality of process            Based upon the metrology data and/or the tool state sensor
gases utilized during processing of semiconductor wafers                data, the system 300 may perform fault detection relating to
105. For example, the gas flow rate sensor 540 may comprise             the processing of semiconductor wafers 105 (block 740). The
sensors that can detect the flow rate of gases such as NH               system 300 may also execute a PCA algorithm in conjunction
SiH, N, NO, and/or other process gases.                            60   with the fault detection to detect any abnormalities or faults
   In one embodiment, the electrical sensor 550 is capable of           associated with the processing of semiconductor wafers 105
detecting a plurality of electrical parameters, such as the             (block 750).
current provided to a lamp used in a photolithography pro                  The system 300 may also perform a dynamic PCA-weight
cess. The tool state data sensor unit 320 may also comprise             ing process to adjust the weighting of any particular param
other sensors capable of detecting a variety of manufacturing      65   eter(s) that may be used by the fault detection and the PCA
variables known to those skilled in the art having benefit of           models to analyze the operation of the processing tool 310
the present disclosure. The tool state data sensor unit 320 may         (block 760). A more detailed illustration and description of
             Case 6:20-cv-01210 Document 1-7 Filed 12/31/20 Page 17 of 19


                                                      US 8,676,538 B2
                                11                                                                      12
the dynamic PCA-weighting process is provided in FIG. 8                    The system 300 alternatively, or in conjunction to the step
and accompanying description below. Based upon the                      described in block 810, may receive an external input relating
dynamic PCA-weighting process, various adjustments to the               to the causes or non-causes of the faults (block 820). In other
weighting of particular parameters may be made to more                  words, the system 300 may receive an indication from an
accurately assess any faults associated with processing of         5    external source, which could be an external computer, a con
semiconductor wafers 105. Upon dynamically adjusting the                troller, or a manual input from an operator, indicating whether
weighting of the PCA parameters, the system 300 may per                 the detected fault is an actual fault and/or whether any param
form subsequent processes on the semiconductor wafers 105               eters associated with the fault or abnormality provides sig
based upon the newly adjusted parameter-weighting for more              nificant contribution to the fault or abnormality. Based upon
accurately assessing the faults or abnormalities associated        10   this data, the system 300 then determines whether to increase,
with the processing of semiconductor wafers 105 (block 770).            decrease, or leave unchanged the weighting relating to the
   Turning now to FIG. 8, a more detailed flow chart illustra           factors or parameters relating to the faults (block 830).
tion of the dynamic PCA-weighting process is provided. The                 If the system 300 determines, or is informed, that a par
system 300 analyzes the fault data resulting from the fault             ticular parameter did indeed provide a significant contribu
data analysis and/or the PCA, in order to determine whether        15   tion to the detected fault, then weighting of that particular
any particular parameters associated with any faults or abnor           parameter (e.g., the pressure data) may be increased to make
malities detected that are associated with the processing of            the system 300 more sensitive to any variations in that param
semiconductor wafers 105 is actually a significant fault                eter. Similarly, if the system 300 indicates that no significant
(block 810). In other words, the system 300 determines                  contribution to the fault was provided by a particular param
whether the abnormality or fault indication relates to an actual        eter, the weighting of that parameter to the fault detection or
fault. The system 300 also analyzes the fault data to determine         PCA may be reduced. In other cases, the system 300 may
whether any parameter that was flagged did indeed provide a             determine that the weighting of a particular parameter remain
significant contribution to the fault or abnormality. In one            unchanged. Therefore, the weighting of any parameter asso
embodiment, the significant contribution may relate to a                ciated with the processing of semiconductor wafers 105,
determination of the importance of the parameter, as it relates    25   including the parameters illustrated in the exemplary matrix
to the fault indication. In another embodiment, the significant         provided in FIG.4, may be modified.
contribution may relate to a causation relation between the                Based upon the determination whether to increase,
parameter and the fault indication.                                     decrease, or leave unchanged the weighting of the factors
   An example relating to the significant contribution to a             relating to the faults, the system 300 may dynamically add
fault or abnormality is provided below. For example, a pro         30   weight to the factors that caused the fault (block 840), reduce
cess model may have a pressure parameter (P), a temperature             the weight to the factors that caused the fault (block 850), or
parameter (T), a RF power parameter (R), and a gas flow rate            leave the weighting of the factors unchanged (block 860).
parameter (G). Initially, the weighting for each of these               Based upon the dynamic adjustment of the weighting, the
parameters (i.e., P. T. R. G) may equal to 1, e.g., a parameter         new weighted factors/parameters are provided for perform
matrix may provide that P. T. R. G=1, 1, 1, 1). After a wafer      35   ing additional fault detection and/or PCA (block 870). There
lot is processed, the fault/abnormality contribution plot sig           fore, the weighting of the parameters may be dynamically
nature may change to P. T. R. G=0,0.2, 3, -2.5. If the                  adjusted on a continuous basis based upon various operations
system 300 or a user determines that the fault is an actual             and resulting fault detection analysis and/or PCA performed
fault, the various contributions relating to each parameter             on the data relating to the processing of semiconductor wafers
may be examined. In the present example, the system 300            40   105. The newly weighted factors may cause a reduction of
may determine that the parameter R and G contributed most               false fault indications and increase the sensitivity of param
to the fault or abnormality, since R and G had the highest              eters that may actually cause significant faults or abnormali
magnitude. Accordingly, the system 300 may modify the                   ties. Hence, a more accurate assessment of the condition of
parameter weighting according to an algorithm for those                 the processing tools 310 performing the processes on the
parameters that impacted or significantly contributed to the       45   semiconductor wafers 105 may be performed, resulting in a
fault. Therefore, the system 300 may then provide a new                 more efficient operation of processing tools 310 and reduced
parameter weighting value that may be represented by the                down times in the manufacturing areas. Therefore, utilizing
matrix P. T. R. G=1, 1, 1.1, 1.1. The system 300 may then               embodiments of the present invention, a more effective and
process another wafer lot, and a fault may be detected. A user          accurate process adjustment may be performed to achieve
or the system 300 may then determine that the fault is not an      50   more accurate semiconductor wafer 105 characteristics and
actual fault. Based upon this determination, the system 300             improved yields.
may examine the contribution plot and make a determination                 The principals taught by the present invention can be
that the parameters P and R contributed significantly to the            implemented in an Advanced Process Control (APC) Frame
“false' fault. In response, the system 300 may modify the               work, such as a CATALYSTTM system formerly offered by
weighting according to an algorithm for those factors. For         55   KLA Tencor, Inc. The APC framework is a preferred platform
example, the new weighting factors may be represented by                from which to implement the control strategy taught by the
the matrix P. T. R. G=0.9, 1, 1, 1.1. The algorithm to                  present invention. In some embodiments, the APC framework
determine which parameters to adjust based upon contribu                can be a factory-wide software system; therefore, the control
tion plot values and how to adjust the weightings for those             strategies taught by the present invention can be applied to
parameters may be varied by different implementation (e.g.,        60   virtually any of the semiconductor manufacturing tools on the
always add or subtract 0.1, multiply by 1.1 or 0.9, always              factory floor. The APC framework also allows for remote
modify the top two parameters, always modify the weightings             access and monitoring of the process performance. Further
for any parameters with a value greater that 1.5, etc.). The            more, by utilizing the APC framework, data storage can be
above examples were provided for exemplary illustrative pur             more convenient, more flexible, and less expensive than local
poses, other parameters may be weighted and/or adjusted            65   drives. The APC framework allows for more sophisticated
differently and still remain within the scope and spirit of the         types of control because it provides a significant amount of
present invention.                                                      flexibility in writing the necessary software code.
              Case 6:20-cv-01210 Document 1-7 Filed 12/31/20 Page 18 of 19


                                                         US 8,676,538 B2
                               13                                                                          14
   Deployment of the control strategy taught by the present                    8. The method of claim 1, wherein adjusting in said com
invention onto the APC framework could require a number of                  puter said weighting associated with said parameter based
Software components. In addition to components within the                   upon said relationship of said parameter to said detected fault
APC framework, a computer script is written for each of the                 further comprises decreasing in said computer said weighting
semiconductor manufacturing tools involved in the control                   associated with said parameter based upon said relationship.
system. When a semiconductor manufacturing tool in the                         9. The method of claim 1, wherein determining in said
control system is started in the semiconductor manufacturing                computer said relationship of aparameter relating to said fault
fab, it generally calls upon a script to initiate the action that is        detection analysis to said detected fault further comprises
required by the process controller, such as the overlay con                 determining in said computer a relationship between at least
troller. The control methods are generally defined and per             10
                                                                            one of pressure data, temperature data, humidity data, or gas
formed in these scripts. The development of these scripts can               flow rate data associated with said processing of said work
comprise a significant portion of the development of a control
system. The principals taught by the present invention can be               piece, to said detected fault.
implemented into other types of manufacturing frameworks.                      10. The method of claim 1, further comprising:
   The particular embodiments disclosed above are illustra             15      receiving in said computer metrology data relating to pro
tive only, as the invention may be modified and practiced in                      cessing said workpiece;
different but equivalent manners apparent to those skilled in                  receiving in said computer tool state data relating to pro
the art having the benefit of the teachings herein. Further                       cessing said workpiece; and
more, no limitations are intended to the details of construction               correlating in said computer said metrology data and said
or design herein shown, other than as described in the claims                    tool state data with said fault data to characterize a fault.
below. It is therefore evident that the particular embodiments                11. The method of claim 10, wherein said tool state data
disclosed above may be altered or modified and all such                     further comprises at least one of pressure data, temperature
variations are considered within the scope and spirit of the                data, humidity data, or gas flow rate data associated with said
invention. Accordingly, the protection sought herein is as set              processing of said workpiece.
forth in the claims below.                                             25      12. The method of claim 1, wherein performing in said
                                                                            computer said fault detection analysis further comprises per
  What is claimed:                                                          forming a principal component analysis (PCA) relating to
  1. A method, comprising:                                                  said processing of said workpiece.
  performing in a computer a fault detection analysis relating                 13. The method of claim 12, wherein performing in said
     to processing of a workpiece;                                     30   computer said principal component analysis further com
  determining in a said computer a relationship of a param                  prises utilizing a PCA model in said computer to perform said
     eter relating to said fault detection analysis to a detected           PCA, wherein said parameter is an input parameter to said
     fault;                                                                 PCA model.
  adjusting in said computer a weighting of said parameter                     14. The method of claim 1, wherein adjusting in said com
    based upon said relationship of said parameter to said             35   puter said weighting associated with said parameter based
     detected fault; and                                                    upon said relationship of said parameter to said detected fault
   performing in said computer the fault detection analysis                 further comprises increasing in said computer said weighting
      relating to processing of a Subsequent workpiece using                associated with said parameter based upon said relationship.
      said adjusted weighting.                                                 15. The method of claim 14, wherein increasing in said
   2. The method of claim 1, wherein said workpiece com                40   computer said weighting associated with said parameter
prises a semiconductor wafer.                                               based upon said relationship further comprises requiring in
   3. The method of claim 1, wherein determining in said                    said computer a smaller fluctuation of said parameter during
computer a relationship of a parameter relating to said fault               said fault detection analysis to determine that a fault associ
detection analysis to a detected fault further comprises deter              ated with said processing of said workpiece has occurred.
mining in said computer a causation of a parameter relating to         45      16. The method of claim 15, wherein increasing in said
said fault detection analysis to a detected fault.                          computer said weighting associated with said parameter
   4. The method of claim 1, wherein determining a relation                 based upon said relationship further comprises requiring in
ship of a parameter relating to said fault detection analysis to            said computer a larger fluctuation of said parameter during
a detected fault further comprises determining in said com                  said fault detection analysis to determine that a fault associ
puter an importance of a parameter relating to said fault              50   ated with said processing of said workpiece has occurred.
detection analysis to a detected fault.                                        17. An apparatus, comprising:
   5. The method of claim 1, further comprising:                               means for performing a fault detection analysis in a com
   designated in said computer whether said detected fault is                    puter relating to processing of a workpiece;
      a significant fault; and                                                 means for determining in said computer a relationship of a
   adjusting said weighting associated with said parameter             55        parameter relating to said fault detection analysis to a
      based responsive to designating said detected fault as a                   detected fault;
      significant fault.                                                      means for adjusting in said computer a weighting of said
   6. The method of claim 1, wherein performing in said                         parameter based upon said relationship of said param
computer said fault detection analysis further comprises uti                     eter to said detected fault; and
lizing a fault detection model to perform said fault detection,        60     means for performing in said computer the fault detection
wherein said parameter is an input parameter to said fault                       analysis relating to processing of a Subsequent workpe
detection model.                                                                 ice using adjusted weighting.
  7. The method of claim 1, wherein determining in said                       18. A non-transitory computer readable program storage
computer said relationship of aparameter relating to said fault             device encoded with instructions that, when executed by a
detection analysis to a detected fault further comprises deter         65   computer, performs a method, comprising:
mining in said computer whether said parameter is a signifi                   performing a fault detection analysis relating to processing
cant factor associated with said fault.                                          of a workpeice;
             Case 6:20-cv-01210 Document 1-7 Filed 12/31/20 Page 19 of 19


                                                     US 8,676,538 B2
                              15                                                                     16
   determining a relationship of a parameter relating to said          ing said weighting associated with said parameter based upon
     fault detection analysis to a detected fault;                     said relationship further comprises requiring a smaller fluc
   adjusting a weighting of said parameter based upon said             tuation of said parameter during said fault detection analysis
     relationship of said parameter to said detected fault; and        to determine that a fault associated with said processing of
   performing the fault detection analysis relating to process         said workpiece has occurred.
     ing of a subsequent workpeice using said adjusting                   26. The non-transitory computer readable program storage
     weighting.                                                        device encoded with instructions that, when executed by a
   19. The non-transitory a computer readable program stor             computer, performs the method of claim 18, wherein adjust
age device encoded with instructions that, when executed by            ing said weighting associated with said parameter based upon
a computer, performs the method of claim 18, wherein per          10   said relationship of said parameter to said detected fault fur
forming said fault detection analysis further comprises utiliz         ther comprises decreasing said weighting associated with
ing a fault detection model to perform said fault detection,           said parameter based upon said relationship.
wherein said parameter is an input parameter to said fault                27. The non-transitory computer readable program storage
detection model.                                                       device encoded with instructions that, when executed by a
  20. The non-transitory computer readable program storage        15   computer, performs the method of claim 26, wherein increas
device encoded with instructions that, when executed by a              ing said weighting associated with said parameter based upon
computer, performs the method of claim 18, wherein deter               said relationship further comprises requiring a larger fluctua
mining said relationship of a parameter relating to said fault         tion of said parameter during said fault detection analysis to
detection analysis to a detected fault further comprises deter         determine that a fault associated with said processing of said
mining whether said parameter is a significant factor associ           workpiece has occurred.
ated with said fault.                                                     28. The non-transitory computer readable program storage
   21. The non-transitory computer readable program storage            device encoded with instructions that, when executed by a
device encoded with instructions that, when executed by a              computer, performs the method of claim 18, further compris
computer, performs the method of claim 18, wherein deter               1ng:
mining said relationship of a parameter relating to said fault    25     acquiring metrology data relating to processing said work
detection analysis to said detected fault further comprises                   piece;
determining a relationship between at least one of pressure              acquiring tool state data relating to processing said work
data, temperature data, humidity data, or gas flow rate data                piece; and
associated with said processing of said workpiece, to said               correlating said metrology data and said tool state data with
detected fault.                                                   30          said fault data to characterize a fault.
   22. The non-transitory computer readable program storage               29. The non-transitocV computer readable program storage
device encoded with instructions that, when executed by a              device encoded with instructions that, when executed by a
computer, performs the method of claim 18, wherein per                 computer, performs the method of claim 28, wherein acquir
forming said fault detection analysis further comprises per            ing said tool state data relating to processing said workpiece
forming a principal component analysis (PCA) relating to          35   further comprises acquiring at least one of pressure data,
said processing of said workpiece.                                     temperature data, humidity data, or gas flow rate data associ
   23. The non-transitory computer readable program storage            ated with said processing of said workpiece.
device encoded with instructions that, when executed by a                 30. The non-transitory computer readable program storage
computer, performs the method of claim 22, wherein per                 device encoded with instructions that, when executed by a
forming said principal component analysis further comprises       40   computer, performs the method of claim 28, further compris
utilizing a PCA model to perform said PCA, wherein said                ing determining a relationship of a parameter relating to said
parameter is an input parameter to said PCA model.                     fault detection analysis to a detected fault further comprises
   24. The non-transitory computer readable program storage            determining a causation of a parameter relating to said fault
device encoded with instructions that, when executed by a              detection analysis to a detected fault.
computer, performs the method of claim 18, wherein adjust         45      31. The non-transitory computer readable program storage
ing said weighting associated with said parameter based upon           device encoded with instructions that, when executed by a
said relationship of said parameter to said detected fault fur         computer, performs the method of claim 28, further compris
ther comprises increasing said weighting associated with said          ing determining a relationship of a parameter relating to said
parameter based upon said relationship.                                fault detection analysis to a detected fault further comprises
   25. The non-transitory computer readable program storage       50   determining an importance of a parameter relating to said
device encoded with instructions that, when executed by a              fault detection analysis to a detected fault.
computer, performs the method of claim 24, wherein increas
